DETAILED ACTION
This office action is in response to the application filed on 3/5/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In regards to claim 1, line 15, it appears that “the respective” should be “respective”.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "set an input voltage to be supplied to the smoothing circuit at successive stage levels (N + 1) from a 0 level to an N level" in lines 17-18.  It is unclear how you can supply a voltage to a level of N+1 up to an N level.

	Claims 2 and 4-7depend directly or indirectly from a rejected claim and is/are, therefore, also rejected under 35 USC 112(b), for the reasons set above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 (as best understood) are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matsuda et al. (US6751107, hereinafter Matsuda).
	Regarding Claim 1, Matsuda discloses a switching power supply device (fig. 1)  comprising: a pair of input terminals (terminals across Vin) configured to receive an input voltage (Vin); a pair of output terminals (terminals across RL) configured to output an output voltage (VQ); N number of transformers (T1 and T2) including respective primary-side windings (n1) and respective secondary-side windings (n2), the N being an integer of 2 or greater (2); N number of inverter circuits (1-1 and 1-2) disposed in parallel to each other between the pair of input terminals and the primary-side windings, the N number of inverter circuits each including switching elements (Q1-Q4 and Q1’-Q4’); a rectifying and smoothing 
	Regarding Claim 2, Matsuda discloses (fig. 1) the driver configured to perform the switching driving to cause, when setting the input voltage to be supplied to the smoothing circuit at the successive stage levels (col. 7, lines 9-25), the predetermined pulse voltage to be applied to a first primary-side winding, and cause  the voltage at the predetermined voltage value to be applied to a second primary-side winding, the first primary-side winding comprising the primary-side winding of one of the N number of transformers, the second primary-side winding comprising the primary-side winding of another one of the N number of transformers (col. 7, lines 9-39).  
	Regarding Claim 3, Matsuda discloses (fig. 1) a level of the input voltage to be supplied to the smoothing circuit is configured to be set to gradually decrease as the second primary-side winding to be applied with the voltage at the predetermined voltage value increases in number, the predetermined voltage value being a voltage of 0 (zero) volts (col. 7, lines 9-39).  
	Regarding Claim 4, Matsuda discloses (fig. 1) the rectifying and smoothing circuit comprises a center-tap rectifying (rectifying circuits 3-1 and 3-2 are commonly connected at center taped (between secondary’s at a and b)and smoothing circuit (L and CO).  

	Regarding Claim 6, Matsuda discloses (fig. 1) the rectifying and smoothing circuit comprises a full-bridge rectifying (D1-D4) and smoothing circuit (L/CO).  
	Regarding Claim 7, Matsuda discloses (fig. 1) the rectifying elements comprise four rectifying elements (D1-D4) regardless of a value of the N (each have 4/N).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hosoda; Tsuyoshi, US 9602007, discloses a Power conversion apparatus.
Phadke; Vijay et al., US 7596007, discloses a Multiphase DC to DC converter.
Mallory; William D., US 6370047, discloses a Dual input range power supply using two series or parallel connected converter sections with automatic power balancing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838